Case: 19-14021     Date Filed: 05/12/2020   Page: 1 of 5



                                                                [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-14021
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:09-cr-00028-LGW-CLR-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

CHARLES HAGINS,

                                                                Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                   (May 12, 2020)


Before MARTIN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Charles Hagins appeals the revocation of his supervised release and argues

that the district court erred by: (i) allowing hearsay statements to be introduced at
                  Case: 19-14021      Date Filed: 05/12/2020      Page: 2 of 5



his revocation hearing without properly balancing his rights to cross-examine and

confront adverse witnesses with the government’s grounds for denying such rights;

and (ii) not suppressing statements of his made during a police interview that did

not cease once he requested counsel. Accordingly, he contends that the Counts 4

and 5 1 of the probation office’s allegations should be vacated. The government has

moved for summary reversal and vacatur of Counts 4 and 5 of the probation

office’s allegations. It states that when preparing its brief on the merits, it learned

that a summary report of a recorded interview—which was the hearsay evidence—

was incomplete and inaccurate in significant ways that were not realized by either

party and thus not addressed during the proceedings below in determining whether

the hearsay evidence was reliable. Based on this evidence, the government argues

that because the district court was unaware of inaccuracies in and omissions from

the hearsay statements, its assessment was not as inclusive or accurate as it should

have been. The government agrees that the hearsay statements were not reliable as

presented during the revocation hearing and that their admission was in error. The

government avers that it plans on dismissing Counts 4 and 5 upon remand to the

district court.




       1
         Hagins admitted to Counts 1 through 3 and 6 of the probation office’s allegations, and
he does not contest them on appeal.
                                                2
               Case: 19-14021     Date Filed: 05/12/2020    Page: 3 of 5



      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review the district court’s determination that a defendant violated the

terms of his supervised release for an abuse of discretion. United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). A district court’s findings of fact in

a revocation hearing are reviewed for clear error. United States v. Almand, 992
F.2d 316, 318 (11th Cir. 1993). Clear error is present when we are left with a

definite and firm conviction that a mistake has been committed. United States v.

Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005). “Where a fact pattern gives rise

to two reasonable and different constructions, the factfinder’s choice between them

cannot be clearly erroneous.” United States v. Almedina, 686 F.3d 1312, 1315

(11th Cir. 2012) (quotation marks omitted).

      The Federal Rules of Evidence do not apply in supervised-release revocation

proceedings; thus, hearsay statements may be admissible, provided certain minimal

due-process requirements are met. United States v. Frazier, 26 F.3d 110, 113-14

(11th Cir. 1994). To comply with due process requirements, generally, before


                                           3
               Case: 19-14021     Date Filed: 05/12/2020    Page: 4 of 5



admitting hearsay testimony, the district court must balance the defendant’s right

to confront adverse witnesses against the grounds asserted by the government for

denying confrontation. Id. at 114. A defendant has a due process right not to have

his supervised release revoked based on false or unreliable evidence. Id. “If

admission of hearsay evidence has violated due process, the defendant bears the

burden of showing that the court explicitly relied on the information . . . and (1)

that the challenged evidence is materially false or unreliable, and (2) that it actually

served as the basis for the sentence.” United States v. Taylor, 931 F.2d 842, 847

(11th Cir. 1991) (quotation marks omitted).

      We grant the government’s motion for summary reversal and vacate the

judgment and Counts 4 and 5 of the probation office’s allegations. Based on the

government’s averments in its motion for summary reversal, the district court was

deprived of critical information in determining the reliability of hearsay statements

that it allowed to be admitted, and the hearsay statements were unreliable. The

government relied heavily on these unreliable hearsay statements to prove the

allegations against Hagins, and therefore, Hagins’s due process rights were

violated. Frazier, 26 F.3d at 114. Furthermore, the use of the hearsay statements

was not harmless, as the government heavily relied on them.

      Accordingly, we GRANT the government’s motion or summary reversal,

vacate the judgment and Counts 4 and 5 of the probation office’s allegations


                                           4
                 Case: 19-14021       Date Filed: 05/12/2020       Page: 5 of 5



against Hagins, and remand for further proceedings. 2 We DENY as moot the

government’s motion to stay the briefing schedule.




       2
          In light of this, and the fact that the government attested that it plans on dismissing
Counts 4 and 5 upon remand, we do not need to address Hagins’s argument that the district court
erred in not suppressing his statements made during a police interview.
                                                5